Citation Nr: 1708046	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-25 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether a reduction of rating for lumbar spine degenerative disc disease from 40 percent to 20 percent effective as of August 1, 2015, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1985 to March 1985; from October 1987 to September 1992; and from November 1992 to October 1995.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 20 percent for lumbar spine degenerative disc disease.  In April 2014, the RO increased the rating for lumbar spine degenerative disc disease from 20 percent to 40 percent; established service connection for left lower extremity radiculopathy rated as 10 percent disabling; and effectuated the awards as of June 16, 2013.  In January 2015, the RO increased the rating for left lower extremity radiculopathy from 10 percent to 20 percent; effectuated that award as of January 5, 2015; and proposed to reduce the rating for lumbar spine degenerative disc disease from 40 percent to 20 percent disabling.  In May 2015, the RO effectuated the proposed reduction as of August 1, 2015.  In November 2015, the Board determined that the reduction of the rating for lumbar spine degenerative disc disease from 40 percent to 20 percent effective as of August 1, 2015, was proper.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  

In November 2016, the Court granted the Parties' Joint Motion for Partial Remand; vacated that portion of the November 2015 Board decision which determined that the reduction of the rating for lumbar spine degenerative disc disease from 40 percent to 20 percent, effective August 1, 2015, was proper; and remanded that issue to the Board for additional action.  


FINDING OF FACT

The evidence of record at the time of the May 2015 reduction action does not establish material improvement of the lumbar spine degenerative disc disease.  


CONCLUSION OF LAW

The reduction of the rating for the lumbar spine degenerative disc disease from 40 percent to 20 percent effective as of August 1, 2015, was improper and the 40 percent rating is restored, effective as of August 1, 2015.  38 C.F.R. § 3.344 (2016).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the reduction of the rating for the lumbar spine degenerative disc disease was improper as the service-connected disability had not improved.  

The report of a February 2010 spine examination conducted for VA states that the Veteran complained of progressive radiating low back pain and stiffness.  The Veteran was diagnosed with lumbosacral spine degenerative disc disease manifested by a thoracolumbar spine range of motion of flexion to 40 degrees, extension to 0 degrees, lateral flexion to 20 degrees, bilaterally, and lateral rotation to 30 degrees, bilaterally, with pain.  

In the December 2010 notice of disagreement, the Veteran stated that the lumbar spine disability had progressively worsened and was manifested by pain and muscle spasm.  

The report of a May 2012 VA spine examination conducted for VA states that the Veteran complained of progressive radiating low back pain, numbness, and muscle spasm.  The Veteran reported that his low back pain radiated into his lower extremities.  The Veteran was diagnosed with lumbar spine degenerative disc disease manifested by a thoracolumbar spine functional range of motion of flexion to 35 degrees, extension to 0 degrees, right lateral flexion to 10 degrees, left lateral flexion to 30 degrees, and lateral rotation to 15 degrees, bilaterally, due to pain; "guarding and/or muscle spasm;" bilateral lower extremity radiculopathy; left lower extremity numbness; and magnetic resonance imaging study findings of "moderate bilateral facet arthropathy at L4-5," "mild facet joint arthropathy bilaterally at L5-S1 without stenosis," and a "tiny diffuse disc bulge at L2-L3."  The examiner indicated that the total duration of all incapacitating episodes due to the lumbar spine degenerative disc disease was "at least 4 weeks but less than 6 weeks."  

In April 2014, the RO increased the rating for lumbar spine degenerative disc disease from 20 to 40 percent; established service connection for left lower extremity radiculopathy rated 10 percent; and effectuated the awards as of June 16, 2013.  

The report of a January 2015 VA spine examination shows that the Veteran complained of progressive chronic low back pain which radiated down the left lower extremity to the third and fourth toes, with associated numbness.  The Veteran related that he experienced "constant discomfort, exacerbated by sitting, standing or lying for too long."  On examination of the thoracolumbar spine, the Veteran exhibited a functional range of motion of forward flexion to 45 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, and lateral rotation to 20 degrees, bilaterally, due to pain; left L4-S1 paraspinal muscle pain and tenderness; moderate left lower extremity radiculopathy; left lower extremity "paresthesia and/or dysesthesia;" and decreased left lower leg, ankle, foot and toe sensation to light touch.  The Veteran was diagnosed with lumbar degenerative disc disease.  The examiner indicated that the total duration of all incapacitating episodes due to the degenerative disc disease was "at least one week but less than two weeks during the past 12 months."  

In January 2015, the RO increased the rating for left lower extremity radiculopathy from 10percent to 20 percent; effectuated that award as of January 5, 2015; and proposed to reduce the rating for lumbosacral spine degenerative disc disease from 40 percent to 20 percent disabling.  The RO stated that "a 20 percent evaluation for your lumbar spine degenerative disc disease is warranted based on forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60."  The RO advanced no specific findings that the lumbar spine degenerative disc disease had improved or otherwise provided a specific basis for the reduction.  

In May 2015, the RO reduced the rating for the lumbar spine degenerative disc disease from 40 percent to 20 percent and effectuated the reduction as of August 1, 2015.  The RO stated that, "[s]ince there is no medical evidence supporting a higher evaluation, the 20 percent evaluation is warranted."  Again, the RO made no findings that there was sustained improvement of the service-connected lumbar spine degenerative disc disease or otherwise provided a specific basis for the reduction.  

The circumstances under which a rating may be reduced are specifically limited and carefully circumscribed by regulation.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of ratings consistent with the law and regulations governing disability compensation and pension.  Where a rating has been in effect for less than five years, the service-connected disability has not become stabilized, or the disability is likely to improve, a rating may be reduced based upon reexaminations disclosing improvement, physical or mental, of the disability.  38 C.F.R. § 3.344(c) (2016).  In any rating reduction case, it must not only be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown (Kevin) v. Brown, 5 Vet. App. 413 (1993).  

The evidence of record at the time of the May 2015 reduction action, including the report of the January 2015 VA spine examination, neither shows that a sustained improvement of the lumbar spine degenerative disc disease had actually occurred nor shows an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  At the time of the January 2015 VA examination, the Veteran reported a continuation or actual worsening of the lumbar spine and lower extremity symptoms which affected his daily activities.  The RO did not identify any sustained improvement of the lumbar spine degenerative disc disease.  The RO noted only that the disability did not currently meet the criteria for a rating in excess of 20 percent.  The failure to make a finding of improvement is a defect requiring restoration.  Brown v. Brown, 5 Vet. App. 413 (1993).  

In the absence of any specific and objective findings of material improvement of the lumbar spine disability, the Board concludes that the reduction of the rating for the lumbar spine degenerative disc disease from 40 percent to 20 percent effective as of August 1, 2015, was improper.  38 C.F.R. § 3.344(c) (2016).  As the weight of the evidence does not show that there was an improvement in the Veteran's ability to function under the ordinary conditions of life and work, the prior rating will be restored.  

ORDER

The reduction of rating for a lumbar spine degenerative disc disease from 40 percent to 20 percent, effective August 1, 2015, was improper.  The 40 percent rating is restored, effective August 1, 2015.  The appeal is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


